                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  RICHARD WATKINS,                                    )
                                                      )
                             Plaintiff,               )
                                                      )
                       vs.                            )       Cause No. 2:14-cv-135-WTL-MJD
                                                      )
  TRANS UNION, LLC,                                   )
                                                      )
                              Defendant.              )



                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation (Dkt. No. 255) on the

Plaintiff’s Motion for Attorney’s Fees and Costs (Dkt. No. 204). The parties were afforded due

opportunity pursuant to the applicable statute rule to file objections; none were filed. The Court,

having considered the Magistrate Judge’s Report and Recommendation, hereby adopts the

Magistrate Judge’s Report and Recommendation as set forth in Docket Number 255 in its

entirety. The Defendant shall pay the Plaintiff the amount of $10,532.75 and file a notice that

the payment has been made within 21 days of the date of this Order.

       SO ORDERED: 2/15/2019




Copies to all counsel of record via electronic notification
